Exhibit 10.1

 

SUBSCRIPTION AGREEMENT

 

This SUBSCRIPTION AGREEMENT (the “Agreement”) is made as of this ___ day of
____, 2017, by and between OriginClear, Inc., a Nevada corporation (the
“Company”), and the undersigned set forth on the signature page hereto (the
“Subscriber”).

 

W I T N E S S E T H:

 

WHEREAS, the Subscriber, together with other subscribers (collectively, the
“Subscribers”) will be purchasing from the Company (the “Offering”), severally
and not jointly up to a maximum of 20,000,000 Units (“Maximum Offering”) at a
purchase price of $0.10 per Unit, or $0.08 per Unit if subscribed on or before
September 18, 2017, to be issued by the Company, in one or more Closings, on
each Closing Date as set forth herein, with each Unit (the “Units”) consisting
of (i) one (1) share (the “Shares”) of common stock, $0.0001 par value (the
“Common Stock”), (ii) one (1) Class A Warrant (the “Class A Warrant”) to
purchase one share of Common Stock at an exercise price of $0.08 per share for
those subscribers who subscribed on or before July 28, 2017, and $0.10
thereafter, expiring June 1, 2018, a form of which is attached hereto as Exhibit
A, (iii) one (1) Class B Warrant (the “Class B Warrant”) to purchase one share
of Common Stock at an exercise price of $0.15 per share, expiring December 1,
2018, a form of which is attached hereto as Exhibit B, and (iv) one (1) Class C
Warrant (the “Class C Warrant”) to purchase one share of Common Stock at an
exercise price of $0.20 per share, expiring June 1, 2019, a form of which is
attached hereto as Exhibit C. The Units, Shares, Class A Warrants, Class B
Warrants and Class C Warrants are collectively referred to as the “Securities”;
and

 

WHEREAS, the offer of the Units and, if this Agreement is accepted by the
Company, the sale of Units, is being made in reliance upon Section 4(a)(2) and
Rule 506(c) of Regulation D of the Securities Act.

 

NOW, THEREFORE, for and in consideration of the promises and the mutual
covenants hereinafter set forth, and for other good and valuable consideration,
the sufficiency of which is hereby acknowledged, the parties hereto agree as
follows:

 

1.     Subscription Procedure.

 

(a)       Subject to the terms and conditions hereinafter set forth, the
Subscriber hereby subscribes for and agrees to purchase from the Company such
number of Units as is set forth upon the signature page hereof at an aggregate
purchase price as set forth on the Signature Page (the “Subscription Funds”). A
minimum of $10,000 of Units must be purchased by the Purchaser, unless a lower
amount is agreed to by the Company, in its sole discretion.

 

(b)       The subscription period will begin as of June 21, 2017, and will
terminate (if the Closing Date has not earlier occurred) at 5:00 PM Pacific
Standard Time on September 21, 2017 (the “Offering Period”), which may be
extended until October 21, 2017 at the sole discretion of the Company (the
“Termination Date”). The Units will be offered for a maximum of $2,000,000 as
more particularly set forth in a Confidential Private Placement Memorandum,
dated June 21, 2017, and any supplements thereto (the “Private Placement
Memorandum”) (subject to the Company’s right to increase the Offering amount to
$3,000,000 in its sole discretion and without notice to the investors in the
Offering). The Subscriber hereby acknowledges receipt of the Private Placement
Memorandum. The consummation of the Offering is subject to the satisfaction of a
number of conditions to be further described in the Private Placement
Memorandum, one or more of which conditions may not occur.

 





 

 

(c)       The certificates for the Shares, Class A Warrants, Class B Warrants
and Class C Warrants bearing the name of the Subscriber will be delivered by the
Company no later than ten (10) business days following the Closing Date. The
Subscriber hereby authorizes and directs the Company to deliver the Securities
to be issued to such Subscriber pursuant to this Agreement to the residential or
business address indicated next to each Subscriber’s signature.

 

(d)       The Subscriber shall submit to VerifyInvestor.com, a 3rd-party
verification service, all documents and information necessary for
VerifyInvestor.com to affirm Subscriber’s accreditation status.

 

(e)       The Subscriber shall pay the Subscription Funds by delivering good
funds in United States Dollars by way of wire transfer of funds to the Company.
The wire transfer instructions are set forth in Exhibit D attached hereto and
made a part hereof.

 

(f)       Upon receipt of the Subscription Funds and acceptance of this
Subscription by the Company, the Company shall take up the Subscription Funds (a
“Closing” and the date of such Closing, the “Closing Date”) and issue to the
Subscriber such number of Units represented by the amount of the accepted
Subscription Funds.

 

(g)      The Subscriber acknowledges that the subscription for Units hereunder
may be rejected in whole or in part by the Company in its sole discretion and
for any reason, notwithstanding prior receipt by the Subscriber of notice of
acceptance of such subscription. The Company shall have no obligation hereunder
until the Company shall execute and deliver to the Subscriber an executed copy
of this Agreement. If this Agreement is rejected in whole, or the offering of
Units is terminated, all funds received from the Subscriber will be returned
without interest or offset, and this Agreement shall thereafter be of no further
force or effect. If this Agreement is rejected in part, the funds for the
rejected portion of this Agreement will be returned without interest or offset,
and this Agreement will continue in full force and effect to the extent this
Agreement was accepted.

 

2.     Representations and Covenants of the Subscriber. The Subscriber hereby
represents and warrants to the Company as follows:

 

(a)       The Subscriber recognizes that the purchase of Units involves a high
degree of risk in that (i) the Company will need additional capital to operate
its business but has no assurance of additional necessary capital; (ii) an
investment in the Company is highly speculative and only investors who can
afford the loss of their entire investment should consider investing in the
Company and the Units; (iii) an investor may not be able to liquidate his or her
investment; (iv) transferability of the Securities is extremely limited; (v) an
investor could sustain the loss of his or her entire investment; and (vi) the
Company is and will be subject to numerous other risks and uncertainties,
including without limitation, significant and material risks relating to the
Company’s business, and the industries, markets and geographic regions in which
the Company will compete, as well as risks associated with the Offering
contained in the Private Placement Memorandum.

 

(b)       The Subscriber acknowledges that he or she has prior investment
experience, including without limitation, investments in non-listed and
non-registered securities, or he or she has employed the services of an
investment advisor, attorney and/or accountant to read all of the documents
furnished or made available by the Company to him or her and to all other
prospective investors in the Units and to evaluate the merits and risks of such
an investment on his or her behalf, and that he or she recognizes the highly
speculative nature of this investment.

 



 2 

 

 

(c)       The Subscriber acknowledges that (i) there are significant
restrictions on the transferability of the Securities, and no assurance can be
given when, if ever, such registration of the Shares or the Common Stock
issuable upon exercise of the Class A Warrants, Class B Warrants and the Class C
Warrants will be filed or declared effective by the U.S. Securities and Exchange
Commission (the “SEC”), and accordingly, it may not be possible for the
Subscriber to liquidate the Subscriber’s investment in the Company as currently
no public market exists; (ii) no federal or state agency has made any findings
as to the fairness of the terms of the Offering; (iii) any projections or
predictions that may have been made available to the Subscriber are based on
estimates, assumptions and forecasts which may prove to be incorrect; (iv) and
no assurance is given that actual results will correspond with the results
contemplated by the various projections.

 

(d)       The Subscriber acknowledges receipt and careful review of the Private
Placement Memorandum, this Agreement, and the attachments hereto and thereto
(collectively, the “Offering Documents”), and hereby represents that (i) he or
she has been furnished or given access by the Company during the course of this
Offering with or to all information regarding the Company and its financial
condition and results of operations which he or she had requested or desired to
know; (ii) that all documents which could be reasonably provided have been made
available for his or her inspection and review; (iii) that he or she has been
afforded the opportunity to ask questions of and receive answers from duly
authorized representatives of the concerning the terms and conditions of the
Offering; and (iv) any additional information which he or she had requested.

 

(e)       The Subscriber acknowledges that this Offering of Units may involve
tax consequences, and that the contents of the Offering Documents do not contain
tax advice or information. The Subscriber acknowledges that he or she must
retain his or her own professional advisors to evaluate the tax and other
consequences of an investment in the Units.

 

(f)       The Subscriber represents that the Units are being purchased for his
or her own account, for investment and not for distribution or resale to others.
The Subscriber agrees that he or she will not sell or otherwise transfer any of
the securities comprising the Units unless they are registered under the Act or
unless an exemption from such registration is available and, upon the Company’s
request, the Company receives an opinion of counsel reasonably satisfactory to
the Company confirming that an exemption from such registration is available for
such sale or transfer.

 

(g)       The Subscriber understands that the Company will review this Agreement
and the results from a third party verification service and the Company reserves
the unrestricted right to reject or limit any subscription and to close the
Offering at any time.

 

(h)       The Subscriber hereby represents that the address of the Subscriber
furnished by him or her at the end of this Agreement is the Subscriber’s
principal residence if he or she is an individual or its principal business
address if it is a corporation or other entity.

 

(i)        The Subscriber hereby represents that, except as set forth in the
Offering Documents, no representations or warranties have been made to the
Subscriber by the Company or its agents, employees or affiliates and in entering
into this transaction, the Subscriber is not relying on any information, other
than that contained in the Offering Documents and the results of independent
investigation by the Subscriber.

 

(j)       The Subscriber, in making the decision to purchase the Units
subscribed for, has relied upon independent investigations made by it and its
purchaser representatives, if any, and the Subscriber and such representatives,
if any, have prior to any sale to it been given access and the opportunity to
examine all material contracts and documents relating to this Offering and an
opportunity to ask questions of, and to receive answers from, the Company or any
person acting on its behalf concerning the terms and conditions of this
Offering. The Subscriber and its advisors, if any, have been furnished with
access to all materials relating to the business, finances and operation of the
Company and materials relating to the offer and sale of the Units that have been
requested. The Subscriber and its advisors, if any, have received complete and
satisfactory answers to any such inquiries.

 



 3 

 

 

(k)      The Subscriber agrees that he or she will purchase Units in the
Offering only if his or her intent at such time is to make such purchase for
investment purposes and not with a view toward resale.

 

(l)       If the Subscriber is a partnership, corporation, trust or other
entity, such partnership, corporation, trust or other entity further represents
and warrants that: (i) it was not formed for the purpose of investing in the
Company; (ii) it is authorized and otherwise duly qualified to purchase and hold
the Units; and (iii) that this Agreement has been duly and validly authorized,
executed and delivered and constitutes the legal, binding and enforceable
obligation of the Subscriber.

 

(m)     If the Subscriber is not a United States person, such Subscriber hereby
represents that it has satisfied itself as to the full observance of the laws of
his or her jurisdiction in connection with any invitation to subscribe for the
Units or any use of this Agreement, including (i) the legal requirements within
her or her jurisdiction for the purchase of the Units; (ii) any foreign exchange
restrictions applicable to such purchase; (iii) any governmental or other
consents that may need to be obtained; and (iv) the income tax and other tax
consequences, if any, that may be relevant to the purchase, holding, redemption,
sale or transfer of the Units. Such Subscriber’s subscription and payment for,
and his or her continued beneficial ownership of the Units, will not violate any
applicable securities laws or other laws of the Subscriber’s jurisdiction.

 

(n)     The Subscriber understands and acknowledges that (i) the Units are being
offered and sold to Subscriber without registration under the Act in a private
placement that is exempt from the registration provisions of the Act under
Section 4(a)(2) of the Act and (ii) the availability of such exemption depends
in part on, and that the Company will rely upon the accuracy and truthfulness
of, the foregoing representations, and such Subscriber hereby consents to such
reliance.

 

(o)     That the Subscriber certifies, under penalty of perjury, (i) that the
social security or Tax Identification Number set forth herein is true, correct
and complete, and (ii) that the Subscriber is not subject to backup withholding
either because the Subscriber has not been notified that the Subscriber is
subject to backup withholding as a result of a failure to report all interest or
dividends, or the Internal Revenue Service has notified the Subscriber that the
Subscriber is no longer subject to backup withholding.

 

(p)      The amounts invested by the Subscriber it in the Company in the
Offering were not and are not directly or indirectly derived from activities
that contravene federal, state or international laws and regulations, including
anti-money laundering laws and regulations. Federal regulations and Executive
Orders administered by the Office of Foreign Assets Control (“OFAC”) prohibit,
among other things, the engagement in transactions with, and the provision of
services to, certain foreign countries, territories, entities and individuals.
The lists of OFAC prohibited countries, territories, persons and entities can be
found on the OFAC website at http://www.treas.gov/ofac. In addition, the
programs administered by OFAC (the “OFAC Programs”) prohibit dealing with
individuals1 or entities in certain countries regardless of whether such
individuals or entities appear on the OFAC lists;

 

 

 

 

1 These individuals include specially designated nationals, specially designated
narcotics traffickers and other parties subject to OFAC sanctions and embargo
programs.

 



 4 

 

 

(q)       To the best of the Subscriber’s knowledge, none of: (1) the
Subscriber; (2) any person controlling or controlled by the Subscriber; (3) if
the Subscriber is a privately-held entity, any person having a beneficial
interest in the Subscriber; or (4) any person for whom the Subscriber is acting
as agent or nominee in connection with this investment is a country, territory,
individual or entity named on an OFAC list, or a person or entity prohibited
under the OFAC Programs. The Subscriber understands and acknowledges that the
Company may not accept any amounts from a prospective investor if such
prospective investor cannot make the representation set forth in the preceding
paragraph. The Subscriber agrees to promptly notify the Company if the
Subscriber becomes aware of any change in the information set forth in these
representations. The Subscriber understands and acknowledges that, by law, the
Company may be obligated to “freeze the account” of the Subscriber, either by
prohibiting additional subscriptions from the Subscriber, declining any
redemption requests and/or segregating the assets in the account in compliance
with governmental regulations, and may also be required to report such action
and to disclose the Subscriber’s identity to OFAC. The Subscriber further
acknowledges that the Company may, by written notice to the Subscriber, suspend
the redemption rights, if any, of the Subscriber if the Company reasonably deems
it necessary to do so to comply with anti-money laundering regulations
applicable to the Company, its Subsidiaries, or any of the Company’s other
service providers. These individuals include specially designated nationals,
specially designated narcotics traffickers and other parties subject to OFAC
sanctions and embargo programs;

 

(r)       To the best of the Subscriber’s knowledge, none of: (1) the
Subscriber; (2) any person controlling or controlled by the Subscriber; (3) if
the Subscriber is a privately-held entity, any person having a beneficial
interest in the Subscriber; or (4) any person for whom the Subscriber is acting
as agent or nominee in connection with this investment is a senior foreign
political figure,2 or any immediate family3 member or close associate4 of a
senior foreign political figure, as such terms are defined in the footnotes
below; and

 

(s)       If the Subscriber is affiliated with a non-U.S. banking institution (a
“Foreign Bank”), or if the Subscriber receives deposits from, makes payments on
behalf of, or handles other financial transactions related to a Foreign Bank,
the Subscriber represents and warrants to the Company that: (1) the Foreign Bank
has a fixed address, other than solely an electronic address, in a country in
which the Foreign Bank is authorized to conduct banking activities; (2) the
Foreign Bank maintains operating records related to its banking activities; (3)
the Foreign Bank is subject to inspection by the banking authority that licensed
the Foreign Bank to conduct banking activities; and (4) the Foreign Bank does
not provide banking services to any other Foreign Bank that does not have a
physical presence in any country and that is not a regulated affiliate.

 

(t)       No Shorting. The Subscriber, whether in its own capacity or through a
representative, agent or affiliate (i) represents and warrants to the Company
that prior to the purchase of the Units it has not entered into or effected any
“short sales” of any shares of Common Stock of the Company or any hedging
transaction which establishes a net short position with respect to the shares of
Common Stock of the Company, and (ii) covenants to the Company that for a period
of twelve months from the sale of the Units it will not enter into or effect,
any “short sales” of any shares of Common Stock of the Company or any hedging
transaction which establishes a net short position with respect to the shares of
Common Stock of the Company.

 

 

 



 

2 A “senior foreign political figure” is defined as a senior official in the
executive, legislative, administrative, military or judicial branches of a
foreign government (whether elected or not), a senior official of a major
foreign political party, or a senior executive of a foreign government-owned
corporation. In addition, a “senior foreign political figure” includes any
corporation, business or other entity that has been formed by, or for the
benefit of, a senior foreign political figure.

 

3 “Immediate family” of a senior foreign political figure typically includes the
figure’s parents, siblings, spouse, children and in-laws.

 

4 A “close associate” of a senior foreign political figure is a person who is
widely and publicly known to maintain an unusually close relationship with the
senior foreign political figure, and includes a person who is in a position to
conduct substantial domestic and international financial transactions on behalf
of the senior foreign political figure.

 



 5 

 

 

(u)       Lock-Up. The Subscriber hereby agrees that for a period of twelve
months from the sale of the Units, the Subscriber will not, without the prior
written consent of the Company, offer, pledge, sell, contract to sell, grant any
option for the sale of, or otherwise dispose of, directly or indirectly, the
Securities purchased in this Offering as may otherwise be permitted by under the
Securities Act and consents to the placement of a legend, with respect to the
foregoing, on each certificate representing the Securities purchased in this
Offering.

 

3.     Representations by the Company. The Company represents and warrants to
the Subscriber that:

 

(a)       Organization and Authority. The Company and each of its Subsidiaries,
if applicable, (i) is a corporation, validly existing and in good standing under
the laws of the jurisdiction of its incorporation; (ii) has all requisite
corporate power, and authority to own, lease and operate its properties and to
carry on its business as presently conducted; (iii) has all requisite corporate
power, and authority to execute, deliver and perform their obligations under
this Agreement and the Offering Documents and to consummate the transactions
contemplated hereby and thereby and to issue the Securities, in accordance with
the terms hereof and thereof, (iv) the execution and delivery of the Offering
Documents (as hereinafter defined) by the Company and the consummation by the
Company of the transactions contemplated hereby and thereby (including without
limitation, the issuance of the Securities) have been duly authorized by the
Company’s Board of Directors and no further consent or authorization of the
Company, its Board of Directors, or its stockholders, is required, (v) each of
the Offering Documents has been duly executed and delivered by the Company by
its authorized representative, and such authorized representative is a true and
official representative with authority to sign each such document and the other
documents or certificates executed in connection herewith and bind the Company
accordingly, and (vi) each of the Offering Documents constitutes, and upon
execution and delivery thereof by the Company will constitute, a legal, valid
and binding obligation of the Company enforceable against the Company in
accordance with its terms, except to the extent limited by applicable
bankruptcy, insolvency, reorganization, moratorium or other laws of general
application affecting enforcement of creditors’ rights and general principles of
equity that restrict the availability of equitable or legal remedies. The
Company’s Subsidiaries are as set forth on Schedule I. “Subsidiaries” shall mean
any corporation or other entity or organization, whether incorporated or
unincorporated, in which the Company owns, directly or indirectly, any equity or
other ownership interest.

 

(b)       Qualifications. The Company and each Subsidiary is duly qualified as a
foreign corporation to do business and is in good standing in every jurisdiction
in which its ownership or use of property or the nature of the business
conducted by it makes such qualification necessary except where the failure to
be so qualified or in good standing would not have a material adverse effect on
(i) the assets, liabilities, results of operations, condition (financial or
otherwise), business, or prospects of the Company and its Subsidiaries taken as
a whole, (ii) the transactions contemplated hereby or in any of the Offering
Documents or (iii) the ability of the Company to perform its obligations under
the Offering Documents (a “Material Adverse Effect”).

 



 6 

 

 

(c)       Capitalization of the Company. As of the date hereof, the authorized
capital stock of the Company consists of two billion five hundred million
(2,500,000,000) shares of Common Stock, par value $0.0001 per share, and
twenty-five million (25,000,000) shares of preferred stock, par value $0.0001
per share of which 10,000 shares of preferred stock have been designated Series
B Preferred Stock, par value $0.0001 per share and 1,000 shares of preferred
stock have been designated Series C Preferred Stock, par value $0.0001 per
share. Except as described in the Private Placement Memorandum, there are no
additional outstanding options, warrants, script rights to subscribe to, calls
or commitments of any character whatsoever relating to, or securities, rights or
obligations convertible into or exchangeable for, or giving any person any right
to subscribe for or acquire from the Company, any shares of Common Stock, or
contracts, commitments, understandings or arrangements by which the Company or
any Subsidiary is or may become bound to issue additional shares of Common
Stock, or securities or rights convertible or exchangeable into shares of Common
Stock. The issuance and sale of the Units will not obligate the Company to issue
shares of Common Stock or other securities to any person (other than the
Subscriber or as otherwise described in the Private Placement Memorandum) and
will not result in a right of any holder of Company securities to adjust the
exercise, conversion, exchange or reset price under such securities. None of the
outstanding shares of Common Stock or options, warrants, rights or other
securities entitling the holders to acquire Common Stock has been issued in
violation of the preemptive rights of any security holder of the Company. Except
as described in the Private Placement Memorandum, no other holder of any of the
Company’s securities has any rights, “demand,” “piggy-back” or otherwise, to
have such securities registered by reason of the intention to file, filing or
effectiveness of a registration statement. The Securities to be issued to each
such Subscriber pursuant to this Agreement, when issued and delivered in
accordance with the terms of this Agreement, will be duly and validly issued and
will be fully paid and nonassessable and free from all taxes or liens with
respect to the issue thereof and shall not be subject to preemptive rights or
other similar rights of stockholders of the Company.

 

(d)       Non-Contravention. The execution, delivery and performance of the
Offering Documents by the Company, the issuance of the Securities as
contemplated by the Offering Documents and the completion by the Company of the
other transactions contemplated by the Offering Documents do not and will not,
with or without the giving of notice or the lapse of time, or both, (i) result
in any violation of any provision of the articles of incorporation or by-laws or
similar instruments of the Company; (ii) conflict with or result in a breach by
the Company of any of the terms or provisions of, or constitute a default under,
or result in the modification of, or result in the creation or imposition of any
lien, security interest, charge or encumbrance upon any of the properties or
assets of the Company; (iii) violate or contravene any applicable law, rule or
regulation or any applicable decree, judgment or order of any court, United
States Federal or State regulatory body, administrative agency or other
governmental body having jurisdiction over the Company or any of its respective
properties or assets that would have a Material Adverse Effect; or (iv) have any
material adverse effect on any permit, certification, registration, approval,
consent, license or franchise necessary for the Company or its Subsidiaries to
own or lease and operate any of its properties and to conduct any of its
business or the ability of the Company or its Subsidiaries to make use thereof.
Except as required under the Securities Act of 1933, as amended (the “Securities
Act”) and any applicable state securities laws, the Company is not required to
obtain any consent, authorization or order of, or make any filing or
registration with, any court, governmental agency, regulatory agency, self
regulatory organization or stock market or any third party in order for it to
execute, deliver or perform any of its obligations under this Agreement or to
issue and sell the Securities in accordance with the terms hereof. All consents,
authorizations, orders, filings and registrations which the Company is required
to obtain pursuant to the preceding sentence have been obtained or effected on
or prior to the date hereof.

 

(e)       Information Provided. The Company hereby represents and warrants to
the Subscriber that the information set forth in the Private Placement
Memorandum and any other document provided by the Company (or the Company’s
authorized representatives) to the Subscriber in connection with the
transactions contemplated by this Agreement, does not contain any untrue
statement of a material fact or omit to state any material fact necessary in
order to make the statements therein, in the light of the circumstances under
which they are made, not misleading, it being understood that for purposes of
this Section 3(e), any statement contained in such information shall be deemed
to be modified or superseded for purposes of this Section 3(e) to the extent
that a statement in any document included in such information which was prepared
and furnished to the Subscriber on a later date or filed with the U.S.
Securities and Exchange Commission (the “SEC”) on a later date modifies or
replaces such statement, whether or not such later prepared and furnished or
filed statement so states.

 



 7 

 

 

(f)       Absence of Certain Proceedings. There is no action, suit, claim,
proceeding, inquiry or investigation before or by any court, public board,
government agency, self-regulatory organization or body pending or, to the
knowledge of the Company or any of its Subsidiaries, threatened against or
affecting the Company or any of its Subsidiaries, or their respective
businesses, properties or assets or their officers or directors in their
capacity as such, that would have a Material Adverse Effect. The Company is
unaware of any facts or circumstances which might give rise to any of the
foregoing. There has not been, and to the knowledge of the Company, there is not
pending or contemplated, any investigation by the SEC involving the Company, any
of its Subsidiaries or any current or former director or executive officer of
the Company or any of its Subsidiaries.

 

(g)       Compliance with Law. The Company and each of its Subsidiaries is in
possession of all franchises, grants, authorizations, licenses, permits,
easements, variances, exemptions, consents, certificates, approvals and orders
necessary to own, lease and operate its properties and to carry on its business
as it is now being conducted (collectively, the “Company Permits”), and there is
no action pending or, to the knowledge of the Company, threatened regarding
suspension or cancellation of any of the Company Permits. Neither the Company
nor any of its Subsidiaries is in conflict with, or in default or violation of,
any of the Company Permits, except for any such conflicts, defaults or
violations which, individually or in the aggregate, would not reasonably be
expected to have a Material Adverse Effect. Neither the Company nor any of its
Subsidiaries has received any notification with respect to possible conflicts,
defaults or violations of applicable laws, except for notices relating to
possible conflicts, defaults or violations, which conflicts, defaults or
violations would not have a Material Adverse Effect.

 

(h)       Tax Matters. The Company has filed all federal, state and local income
and franchise tax returns required to be filed and has paid all taxes shown by
such returns to be due, and no tax deficiency has been determined adversely to
the Company which has had (nor does the Company or any of its subsidiaries have
any knowledge of any tax deficiency which, if determined adversely to the
Company, might have) a material adverse effect on the business, properties,
operations, condition (financial or other), results of operations or prospects
of the Company or any of its subsidiaries, taken as a whole.

 

(i)        No Integrated Offering. Neither the Company, nor any of its
affiliates, nor any person acting on its or their behalf, has directly or
indirectly made any offers or sales in any security or solicited any offers to
buy any security under circumstances that would require registration under the
Securities Act of the issuance of the Securities to the Subscribers. The
issuance of the Securities to the Subscribers will not be integrated with any
other issuance of the Company’s securities (past, current or future) for
purposes of any stockholder approval provisions applicable to the Company or its
securities.

 

(j)        Form D; Blue Sky Laws. The Company agrees to file a Form D with
respect to the Securities as required under Regulation D. The Company shall, on
or before the Closing Date, take such action as the Company shall reasonably
determine is necessary to qualify the Securities for sale to the Subscribers at
the applicable Closing pursuant to this Agreement under applicable securities or
“blue sky” laws of the states of the United States (or to obtain an exemption
from such qualification).

 

(k)       Intellectual Property Rights. The Company and its Subsidiaries own or
possess adequate rights or licenses to use all trademarks, trade names, service
marks, service mark registrations, service names, patents, patent rights,
copyrights, original works, inventions, licenses, approvals, governmental
authorizations, trade secrets and other intellectual property rights and all
applications and registrations therefor (“Intellectual Property Rights”)
necessary to conduct their respective businesses as now conducted and as
presently proposed to be conducted. None of the Company’s or its Subsidiaries’
Intellectual Property Rights have expired, terminated or been abandoned, or are
expected to expire, terminate or be abandoned, within two (2) years from the
date of this Agreement. The Company has no knowledge of any infringement by the
Company or any of its Subsidiaries of Intellectual Property Rights of others.
There is no claim, action or proceeding being made or brought, or to the
knowledge of the Company, being threatened, against the Company or any of its
Subsidiaries regarding their Intellectual Property Rights. The Company is not
aware of any facts or circumstances which might give rise to any of the
foregoing infringements or claims, actions or proceedings. The Company and each
of its Subsidiaries have taken reasonable security measures to protect the
secrecy, confidentiality and value of all of their Intellectual Property Rights,
except where failure to take such measures would not, either individually or in
the aggregate, reasonably be expected to result in a Material Adverse Effect.

 



 8 

 

 

(l)       Shell Company Status. The Company is not, and has never been, an
issuer identified in, or subject to, Rule 144(i) promulgated under the
Securities Act (or a successor rule) (“Rule 144”).

 

4.     Indemnification.

 

(a)       In consideration of each Subscriber’s execution and delivery of the
Offering Documents and acquiring the Securities thereunder and in addition to
all of the Company’s other obligations under the Offering Documents, the Company
shall defend, protect, indemnify and hold harmless each Subscriber and each
holder of any Securities and all of their stockholders, partners, members,
officers, directors, employees and direct or indirect investors and any of the
foregoing Persons’ agents or other representatives (including, without
limitation, those retained in connection with the transactions contemplated by
this Agreement) (collectively, the “Indemnitees”) from and against any and all
actions, causes of action, suits, claims, losses, costs, penalties, fees,
liabilities and damages, and expenses in connection therewith (irrespective of
whether any such Indemnitee is a party to the action for which indemnification
hereunder is sought), and including reasonable attorneys’ fees and disbursements
(the “Indemnified Liabilities”), incurred by any Indemnitee as a result of, or
arising out of, or relating to (a) any fraud or misrepresentation made by the
Company in any of the Offering Documents or (b) any cause of action, suit,
proceeding or claim brought or made against such Indemnitee by a third party or
which otherwise involves such Indemnitee that arises out of or results from any
fraud or misrepresentation made by the Company in any of the Offering Documents.
To the extent that the foregoing undertaking by the Company may be unenforceable
for any reason, the Company shall make the maximum contribution to the payment
and satisfaction of each of the Indemnified Liabilities which is permissible
under applicable law.

 

(b)       Promptly after receipt by an Indemnitee under this Section 4 of notice
of the commencement of any action or proceeding (including any governmental
action or proceeding) involving an Indemnified Liability, such Indemnitee shall,
if a claim in respect thereof is to be made against the Company under this
Section 4, deliver to the Company a written notice of the commencement thereof,
and the Company shall have the right to participate in, and, to the extent the
Company so desires, to assume control of the defense thereof with counsel
mutually satisfactory to the Company and the Indemnitee; provided, however, that
an Indemnitee shall have the right to retain its own counsel with the fees and
expenses of such counsel to be paid by the Company if: (i) the Company has
agreed in writing to pay such fees and expenses; (ii) the Company shall have
failed promptly to assume the defense of such Indemnified Liability and to
employ counsel reasonably satisfactory to such Indemnitee in any such
Indemnified Liability; or (iii) the named parties to any such Indemnified
Liability (including any impleaded parties) include both such Indemnitee and the
Company, and such Indemnitee shall have been advised by counsel that a conflict
of interest is likely to exist if the same counsel were to represent such
Indemnitee and the Company (in which case, if such Indemnitee notifies the
Company in writing that it elects to employ separate counsel at the expense of
the Company, then the Company shall not have the right to assume the defense
thereof and such counsel shall be at the expense of the Company), provided
further, that in the case of clause (iii) above the Company shall not be
responsible for the reasonable fees and expenses of more than one (1) separate
legal counsel for such Indemnitee. The Indemnitee shall reasonably cooperate
with the Company in connection with any negotiation or defense of any such
action or Indemnified Liability by the Company and shall furnish to the Company
all information reasonably available to the Indemnitee which relates to such
action or Indemnified Liability. The Company shall keep the Indemnitee
reasonably apprised at all times as to the status of the defense or any
settlement negotiations with respect thereto. The Company shall not be liable
for any settlement of any action, claim or proceeding effected without its prior
written consent, provided, however, that the Company shall not unreasonably
withhold, delay or condition its consent. The Company shall not, without the
prior written consent of the Indemnitee, consent to entry of any judgment or
enter into any settlement or other compromise which does not include as an
unconditional term thereof the giving by the claimant or plaintiff to such
Indemnitee of a release from all liability in respect to such Indemnified
Liability or litigation, and such settlement shall not include any admission as
to fault on the part of the Indemnitee. Following indemnification as provided
for hereunder, the Company shall be subrogated to all rights of the Indemnitee
with respect to all third parties, firms or corporations relating to the matter
for which indemnification has been made. The failure to deliver written notice
to the Company within a reasonable time of the commencement of any such action
shall not relieve the Company of any liability to the Indemnitee under this
Section 4, except to the extent that the Company is materially and adversely
prejudiced in its ability to defend such action.

 



 9 

 

 

(c)       The indemnification required by this Section 4 shall be made by
periodic payments of the amount thereof during the course of the investigation
or defense, as and when bills are received or Indemnified Liabilities are
incurred.

 

(d)       The indemnity agreement contained herein shall be in addition to (A)
any cause of action or similar right of the Indemnitee against the Company or
others, and (B) any liabilities the Company may be subject to pursuant to the
law.

 

5.     Transfer Restrictions; Legends.

 

(a)       Restrictions. Each Subscriber understands that:

 

(i)      The sale or resale of all or any portion of the Securities has not been
and is not being registered under the Securities Act or any applicable state
securities laws, and all or any portion of the Securities may not be transferred
unless:

 

(A)       the Securities are sold pursuant to an effective registration
statement under the Securities Act;

 

(B)       the Subscriber shall have delivered to the Company, at the cost of the
Company, a customary opinion of counsel that shall be in form, substance and
scope reasonably acceptable to the Company, to the effect that the Securities to
be sold or transferred may be sold or transferred pursuant to an exemption from
such registration;

 

(C)       the Securities are sold or transferred to an “affiliate” (as defined
in Rule 144) of the Subscriber who agrees to sell or otherwise transfer the
Securities only in accordance with this Section 5(a) and who is an “accredited
investor”, as defined in Rule 501(a) of Regulation D, as amended, under the
Securities Act;

 

(D)       the Securities are sold pursuant to Rule 144; or

 

(E)       the Securities are sold pursuant to Regulation S under the Securities
Act (or a successor rule);

 

and, in each case, the Subscriber shall have delivered to the Company, at the
cost of the Company, a customary opinion of counsel, in form, substance and
scope reasonably acceptable to the Company. Notwithstanding the foregoing or
anything else contained herein to the contrary, the Securities may be pledged as
collateral in connection with a bona fide margin account or other lending
arrangement.

 



 10 

 

 

(b)       Each certificate representing (i) the Shares and (ii) any other
securities issued in respect of the Shares, the Class A Warrants, Class B
Warrants and Class C Warrants upon any stock split, stock dividend,
recapitalization, merger, consolidation or similar event, shall (unless
otherwise permitted by the provisions of Section 5(c) below) be stamped or
otherwise imprinted with a legend substantially in the following form (in
addition to any legend required under applicable state securities laws):

 

THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE BEEN ACQUIRED FOR INVESTMENT
AND HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED. SUCH
SECURITIES MAY NOT BE SOLD OR TRANSFERRED IN THE ABSENCE OF SUCH REGISTRATION OR
UNLESS THE COMPANY RECEIVES AN OPINION OF COUNSEL OR OTHER EVIDENCE REASONABLY
ACCEPTABLE TO IT STATING THAT SUCH SALE OR TRANSFER IS EXEMPT FROM THE
REGISTRATION AND PROSPECTUS DELIVERY REQUIREMENTS OF SAID ACT.

 

So long as the foregoing legend may remain on any Securities, the Subscriber
consents to the Company making a notation on its records and giving instructions
to any transfer agent with respect to such certificates in order to implement
the restrictions on transfer established in this Section 5.

 

(c)       Certificates evidencing Securities shall not be required to contain
the legend set forth in Section 5(b) above or any other legend (i) while a
registration statement covering the resale of such Securities is effective under
the 1933 Act, (ii) following any sale of such Securities pursuant to Rule 144
(assuming the transferor is not an affiliate of the Company), (iii) if such
Securities are eligible to be sold, assigned or transferred under Rule 144
(provided that a Subscriber provides the Company with reasonable assurances that
such Securities are eligible for sale, assignment or transfer under Rule 144
which shall not include an opinion of counsel), (iv) in connection with a sale,
assignment or other transfer (other than under Rule 144), provided that such
Subscriber provides the Company with an opinion of counsel to such Subscriber,
at the cost of the Company and in a generally acceptable form, to the effect
that such sale, assignment or transfer of the Securities may be made without
registration under the applicable requirements of the Securities Act or (v) if
such legend is not required under applicable requirements of the Securities Act
(including, without limitation, controlling judicial interpretations and
pronouncements issued by the SEC). If a legend is not required pursuant to the
foregoing, the Company shall no later than five (5) Business Days following the
delivery by a Subscriber to the Company or the transfer agent (with notice to
the Company) of a legended certificate representing such Securities (endorsed or
with stock powers attached, signatures guaranteed, and otherwise in form
necessary to affect the reissuance and/or transfer, if applicable), together
with any other deliveries from such Subscriber as may be required above in this
Section 5(c), as directed by such Subscriber, either: (A) provided that the
Company’s transfer agent is participating in the DTC Fast Automated Securities
Transfer Program, credit the aggregate number of shares of Common Stock to which
such Subscriber shall be entitled to such Subscriber’s or its designee’s balance
account with DTC through its Deposit/Withdrawal at Custodian system or (B) if
the Company’s transfer agent is not participating in the DTC Fast Automated
Securities Transfer Program, issue and deliver (via reputable overnight courier)
to such Subscriber, a certificate representing such Securities that is free from
all restrictive and other legends, registered in the name of such Subscriber or
its designee.

 



 11 

 

 

6.     Conditions to Closing.

 

(a)      The obligation of each Subscriber hereunder to purchase the Units at
the Closing is subject to the satisfaction, at or before the applicable Closing
Date, of each of the following conditions, provided that these conditions are
for each Subscriber’s sole benefit and may be waived by such Subscriber at any
time in its sole discretion by providing the Company with prior written notice
thereof:

 

(i)     The representations and warranties of the Company shall be true and
correct in all material respects as of the date when made and as of the Closing
Date as though originally made at that time (except for representations and
warranties that speak as of a specific date, which shall be true and correct in
all material respects as of such date) and the Company shall have performed,
satisfied and complied in all material respects with the covenants, agreements
and conditions required to be performed, satisfied or complied with by the
Company at or prior to the Closing Date. Such Subscriber shall have received a
certificate, executed by the Chief Executive Officer of the Company, dated as of
the Closing Date, to the foregoing effect and as to such other matters as may be
reasonably requested by such Subscriber in the form reasonably acceptable to
such Subscriber;

 

(ii)     The Company shall have duly executed and delivered to such Subscriber
each of the Offering Documents, except for the certificates representing the
Shares, Class A Warrants, Class B Warrants and Class C Warrants, which shall be
delivered in accordance with Section 1(c);

 

(iii)    Such Subscriber shall have received the opinion of the Company’s
counsel, dated as of the Closing Date, in the form reasonably acceptable to such
Subscriber;

 

(iv)    Since the date of first execution of this Agreement, no event or series
of events shall have occurred that reasonably would have or result in a Material
Adverse Effect;

 

(v)     No statute, rule, regulation, executive order, decree, ruling or
injunction shall have been enacted, entered, promulgated or endorsed by any
court or governmental authority of competent jurisdiction that prohibits the
consummation of any of the transactions contemplated by the Offering Documents;

 

(vi)    The Company shall have delivered to such Subscriber such other
documents, instruments or certificates relating to the transactions contemplated
by this Agreement as such Subscriber or its counsel may reasonably request; and

 

(b)      The obligations of the Company to effect the transactions contemplated
by this Agreement with each Subscriber are subject to the fulfillment at or
prior to each Closing Date of the conditions listed below:

 

(i)      The representations and warranties made by such Subscriber in Section 2
shall be true and correct in all material respects at the time of Closing as if
made on and as of such date; and

 

(ii)     All corporate and other proceedings required to be undertaken by such
Subscriber in connection with the transactions contemplated hereby shall have
occurred and all documents and instruments incident to such proceedings shall be
reasonably satisfactory in substance and form to the Company.

 



 12 

 

 

7.     Miscellaneous.

 

(a)       Any notice or other communication given hereunder shall be deemed
sufficient if in writing and sent by registered or certified mail, return
receipt requested, addressed to the Company, at OriginClear, Inc., 525 S. Hewitt
Street, Los Angeles, California 90013, Attention: T. Riggs Eckelberry, Chief
Executive Officer, with a copy to (which shall not constitute notice) Sichenzia
Ross Ference Kesner LLP, 61 Broadway, 32nd Floor, New York, NY 10006, Attention:
Gregory Sichenzia, Esq., or addressed to the Subscriber at the address indicated
on the signature page of this Agreement. Notices shall be deemed to have been
given three (3) business days after the date of mailing, except notices of
change of address, which shall be deemed to have been given when received.

 

(b)       All modifications, amendments or waivers to this Agreement shall
require the written consent of both the Company and a majority-in-interest of
the Subscribers (based on the number of Units purchased hereunder).

 

(c)       This Agreement shall be binding upon and inure to the benefit of the
parties hereto and to their respective heirs, legal representatives, successors
and assigns. This Agreement sets forth the entire agreement and understanding
between the parties as to the subject matter hereof and merges and supersedes
all prior discussions, agreements and understandings of any and every nature
among them.

 

(d)       This Agreement shall be governed by and construed in accordance with
the laws of the State of New York without giving effect to the conflict of law
provisions thereof, and the parties hereto irrevocably submit to the exclusive
jurisdiction of the United States District Court for the Southern District of
New York, or, if jurisdiction in such court is lacking, the Supreme Court of the
State of New York, New York County, in respect of any dispute or matter arising
out of or connected with this Agreement.

 

(e)       This Agreement may be executed in counterparts. It shall not be
binding upon the Company unless and until it is accepted by the Company. Upon
the execution and delivery of this Agreement by the Subscriber, this Agreement
shall become a binding obligation of the Subscriber with respect to the purchase
of Units as herein provided; subject, however, to the right hereby reserved to
the Company to enter into the same agreements with other subscribers and to add
and/or to delete other persons as subscribers. This Agreement may be executed
and delivered by facsimile.

 

(f)       Whenever the context may require, any pronouns used herein shall
include the corresponding masculine, feminine or neuter forms, and the plural
form of names, defined terms, nouns and pronouns shall include the singular and
vice-versa.

 

(g)       The holding of any provision of this Agreement to be invalid or
unenforceable by a court of competent jurisdiction shall not affect any other
provision of this Agreement, which shall remain in full force and effect.

 

(h)       It is agreed that a waiver by either party of a breach of any
provision of this Agreement shall not operate, or be construed, as a waiver of
any subsequent breach by that same party.

 

(i)       The parties agree to execute and deliver all such further documents,
agreements and instruments and take such other and further action as may be
necessary or appropriate to carry out the purposes and intent of this Agreement.

 

(j)       Each party hereto covenants and agrees that the representations and
warranties of such party contained in this Agreement shall survive the Closing.
Each Subscriber shall be responsible only for its own representations,
warranties, agreements and covenants hereunder.

 

(k)       Reserved.

 



 13 

 

 

(l)        Independent Nature of Subscribers. The obligations of each Subscriber
under this Agreement or other transaction document are several and not joint
with the obligations of any other Subscriber, and no Subscriber shall be
responsible in any way for the performance of the obligations of any other
Subscriber under this Agreement or any other transaction document. Each
Subscriber shall be responsible only for its own representations, warranties,
agreements and covenants hereunder. The decision of each Subscriber to purchase
Units pursuant to this Agreement has been made by such Subscriber independently
of any other Subscriber and independently of any information, materials,
statements or opinions as to the business, affairs, operations, assets,
properties, liabilities, results of operations, condition (financial or
otherwise) or prospects of the Company which may have been made or given by any
other Subscriber or by any agent or employee of any other Subscriber, and no
Subscriber or any of its agents or employees shall have any liability to any
other Subscriber (or any other person) relating to or arising from any such
information, materials, statements or opinions. Nothing contained herein or in
any other transaction document, and no action taken by any Subscriber pursuant
hereto or thereto, shall be deemed to constitute the Subscribers as a
partnership, an association, a joint venture or any other kind of entity, or
create a presumption that the Subscribers are in any way acting in concert or as
a group with respect to such obligations or the transactions contemplated by
this Agreement. Except as otherwise provided in this Agreement or any other
transaction document, each Subscriber shall be entitled to independently protect
and enforce its rights arising out of this Agreement or out of the other
transaction documents, and it shall not be necessary for any other Subscriber to
be joined as an additional party in any proceeding for such purpose. Each
Subscriber has been represented by its own separate legal counsel in connection
with the transactions contemplated hereby and acknowledge and understand that
Sichenzia Ross Ference Kesner LLP has served as counsel to the Company only.

 

[-signature page follows-]

 



 14 

 



 

IN WITNESS WHEREOF, the Subscriber has executed this Subscription Agreement as
of the date written below.

 



No. of Units to be Purchased               Total Unit Purchase Price ($)   $

 

      Signature   Signature (if purchasing jointly)           Name Typed or
Printed   Name Typed or Printed           Title (if Subscriber is an Entity)  
Title (if Subscriber is an Entity)           Entity Name (if applicable)  
Entity Name (if applicable)             Address   Address           City, State
and Zip Code   City, State and Zip Code           Telephone-Business  
Telephone-Business           Telephone-Residence   Telephone-Residence          
Facsimile-Business   Facsimile-Business           Facsimile-Residence  
Facsimile-Residence           Tax ID # or Social Security #   Tax ID # or Social
Security #       Name in which securities should be issued:           Manner in
which title is to be held: (check only one)    

 

☐ Individual Ownership

 

Joint Subscription:   Entity ☐ Community Property   ☐ Partnership ☐ Joint Tenant
with Right of Survivorship (JTWRS)   ☐ Company ☐ Tenants in Common (TIC)   ☐
Self-Directed Retirement Account ☐ Tenants by Entirety (TBE)   ☐ Trust (If
Securities are being subscribed for as a joint subscription, both parties must
sign.)  

☐ Other __________________

(Entities must complete Cert. of Signatory)

 

 15 

 



 

This Subscription Agreement is agreed to and accepted as of ________________,
2017.

 

  OriginClear, Inc.         By:              Name: T. Riggs Eckelberry   Title:
Chief Executive Officer

 

 16 

 

 

SCHEDULE I - SUBSIDIARIES

 

OriginClear Technologies (Hong Kong)

Progressive Water Treatment, Inc.

 



 



 

 

 

 



 

 